Citation Nr: 1025780	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-34 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1988, 
when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision by the RO in Houston, Texas 
that denied service connection for bilateral hearing loss and 
tinnitus.  A video conference hearing was held before the 
undersigned Veterans Law Judge in June 2010.

The Board notes that in his October 2007 substantive appeal (VA 
Form 9), the Veteran specifically stated that he wished to appeal 
only the issues of service connection for bilateral hearing loss 
and tinnitus.  Simultaneously with that form, he submitted a 
claim for an increased rating for his service-connected low back 
disability.  In a January 2008 rating decision, the RO denied an 
increase in the 20 percent rating for his service-connected low 
back disability.  The Veteran was notified of this decision by a 
letter dated in February 2008, and he did not file a timely 
appeal as to this decision.  Hence this issue is not in appellate 
status and will not be addressed by the Board.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201 (2009).

In December 2009, the RO received a statement from the Veteran, 
with attached medical evidence, which the Board construes as a 
claim for an increased rating for the service-connected low back 
disability.  The issue of entitlement to an increased 
rating for service-connected lumbar degenerative disc 
disease with lumbar strain and history of herniated 
nuclear propulsus has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss began in service.

2.  The Veteran's tinnitus began years after his active duty and 
was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  Based on all the evidence, the Veteran's current bilateral 
hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in January and May 2006.


VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  38 C.F.R. 
§ 3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 
89 (1992).  The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent to 
service.  Hensley, supra; 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 
and 3.304.

In testimony and written statements, the Veteran has stated that 
he has bilateral hearing loss and tinnitus due to acoustic trauma 
as a crew chief on different types of fighter aircraft during 
service in the Air Force.  He said he used hearing protection 
during service, but that the quality of such protection was not 
very good until the final years of his service.  His DD Form 214 
shows that his primary military occupational specialty was that 
of a tactical aircraft maintenance technician.

On enlistment medical examination in April 1968, audiometric 
testing revealed right ear decibel thresholds of -5, -5, 0, and 
5, and left ear decibel thresholds of -10, -10, 5, and 0, at the 
respective frequencies of 500, 1000, 2000,  and 4000 hertz.  
Service treatment records reflect that his hearing was regularly 
evaluated because he was exposed to aircraft noise on the flight 
line.  Audiometric testing in August 1973 revealed right ear 
decibel thresholds of 10, 10, 5, 5, and 10, and left ear decibel 
thresholds of 15, 10, 10, 10, and 10, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  
Audiometric testing in July 1976 revealed right ear decibel 
thresholds of 25, 15, 10, 15 and 10, and left ear decibel 
thresholds of 15, 5, 15, 15, and 15, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz.

In a report of medical history dated in January 1988, the Veteran 
reported a history of hearing loss.  The reviewing examiner noted 
that the Veteran stated that his hearing was not as it was 
previously, and attributed it to working on the flight line.  The 
examiner noted mild high frequency hearing loss bilaterally, but 
indicated that there were no complaints and no sequelae.  On 
separation examination in January 1988, audiometric testing 
revealed right ear decibel thresholds of 10, 25, 5, 20, and 25, 
and left ear decibel thresholds of 15, 15, 10, 15, and 15, at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  
The Veteran's ears were listed as normal.  Service treatment 
records are entirely negative for complaints or diagnosis of 
tinnitus.

The Veteran has submitted photocopies of private audiograms 
performed by his employer on an annual basis for many years.  In 
March 1989, audiometric testing revealed right ear decibel 
thresholds of 15, 10, 0, 10, and 20, and left ear decibel 
thresholds of 15, 20, 10, 30, and 30, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  In a March 
1989 audiogram questionnaire, the Veteran denied any ear or 
hearing trouble.  In March 1990, audiometric testing revealed 
right ear decibel thresholds of 20, 15, 5, 20, and 20, and left 
ear decibel thresholds of 15, 20, 20, 35, and 45, at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  
At the time of this examination, the Veteran reported that he had 
ringing in his ears.  In February 1991, audiometric testing 
revealed right ear decibel thresholds of 15, 15, 10, 25, and 40, 
and left ear decibel thresholds of 15, 20, 15, 35, and 40, at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  
The Veteran complained of ringing in his ears.  Subsequent 
evaluations reflect the continued existence of bilateral hearing 
loss, and multiple audiological evaluations dated from 1990 to 
2001 reflect that the Veteran reported that he had ringing in his 
ears.  In October 2001, the Veteran reported that his "ears have 
been ringing for a while - 12."  He also stated that the onset 
of his hearing loss had been gradual, not sudden.

At a February 2006 VA audiology examination, the examiner noted 
that she had reviewed the Veteran's claims file and service 
treatment records.  She noted that the Veteran had normal hearing 
bilaterally on separation examination in 1988.  The Veteran 
reported that he could not hear spoken voices, and had constant 
ringing in both ears.  He reported that he worked in aircraft 
maintenance after separation and also worked in a chemical plant.  
He reported hazardous noise exposure in service with hearing 
protection.  He reported the following civilian hazardous noise 
exposure with hearing protection:  factory noise, construction 
work, pipefitting, electrical generators, chainsaw, lawnmower, 
grass blower, and road work.  He reported that he had tinnitus 
and bilateral hearing loss for the past 10+ years.  He said that 
he had a gradual onset of hearing loss.  Audiometric testing 
revealed right ear decibel thresholds of 30, 35, 50, 60, and 65, 
and left ear decibel thresholds of 30, 30, 50, 65, and 65, at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  
Speech recognition ability was 100 percent in both the right and 
left ears.  The examiner diagnosed mild to severe bilateral 
sensorineural hearing loss.  The examiner opined that the 
Veteran's current hearing loss was not due to noise exposure, and 
noted that enlistment and discharge testing both revealed normal 
hearing bilaterally.  She also noted that research showed that 
once noise exposure is discontinued, there is no significant 
further progression of hearing loss as a result of the noise 
exposure.  With respect to the Veteran's tinnitus, the examiner 
found that since the Veteran reported that his tinnitus began 10+ 
years ago (more than five years after discharge), it was her 
opinion that the current complaint of tinnitus was not due to 
military noise exposure.

An August 2006 private audiological examination reflects that the 
Veteran was diagnosed with bilateral moderate sensorineural 
hearing loss; binaural amplification was recommended.

With respect to the Veteran's claim for service connection for 
bilateral hearing loss, and upon review of the evidence of 
record, the Board finds that the Veteran did have noise exposure 
in service, and that his hearing acuity decreased during service.  
In fact, a service examiner diagnosed mild high frequency hearing 
loss bilaterally in January 1988, at the time of the Veteran's 
separation examination.

A hearing loss disability, as defined by VA regulation (38 C.F.R. 
§ 3.385) was first shown in the left ear in March 1990, and in 
both ears in February 1991, after separation from service.  The 
Veteran has provided sworn testimony and lay statements to the 
effect that his hearing loss has been present since service.  
There is also contrary medical evidence on this subject, such as 
the February 2006 medical opinion by a VA examiner.  Although 
there is no medical opinion linking the current sensorineural 
hearing loss with service, the Board finds that service 
connection is warranted for this disability, as the medical 
evidence shows that he was exposed to acoustic trauma for several 
years in service, his hearing acuity objectively decreased during 
service, he was diagnosed with mild bilateral high frequency 
hearing loss during service, he complained of hearing loss during 
service, and as he has testified that his hearing loss began in 
service and has persisted until the present.  The Board finds 
that the weight of the evidence demonstrates that his bilateral 
hearing loss began in service and that there is satisfactory lay 
and medical evidence of continuity of hearing loss since service.  
Under such circumstances, the Board finds that service connection 
is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303; Hensley, supra; Gilbert, 1 Vet. App. 
at 49.

With respect to the claim for service connection for tinnitus, 
the Board finds that service connection is not warranted for the 
following reasons.  Although the Veteran did have noise exposure 
in service, he did not complain of tinnitus in service, and 
tinnitus was never diagnosed.  His first report of tinnitus is 
dated in March 1990, two years after separation from service, and 
he has consistently complained of tinnitus since then.  In 
October 2001, he reported that he had tinnitus "for a while - 
12," i.e., since 1989.  At his 2006 VA examination, he reported 
tinnitus for 10+ years, i.e., since 1996.  Not until his June 
2010 Board hearing did he report having tinnitus in service.  At 
that time, he testified that his tinnitus began in 1975 or 1976, 
and that he sought treatment for it on a single occasion during 
service.  As noted above, service treatment records do not 
reflect any complaints, treatment or diagnosis of tinnitus, and 
the Veteran denied ear and hearing trouble in 1989, during a 
private audiological evaluation.  The Board finds that the 
Veteran's recent statements as to the date of onset of his 
tinnitus are not credible, as they are contradicted and 
outweighed by his prior statements made to medical professionals 
in the context of seeking treatment, and as tinnitus was never 
reported until 1990, two years after service.

The medical evidence does not suggest that tinnitus, first shown 
two years after active duty, is due to an incident of service.  
The Veteran believes his current tinnitus is due to loud noise in 
service, but as a layman he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (laypersons are not 
generally competent to opine on medical matters such as the date 
of onset of a claimed disability and the relationship of specific 
symptoms to a particular diagnosis).

The weight of the credible evidence demonstrates that the 
Veteran's current tinnitus began years after his active duty and 
was not caused by any incident of service.  The condition was not 
incurred in or aggravated by service.  As the preponderance of 
the evidence is against the claim for service connection for 
tinnitus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


